NUMBER 13-10-00423-CV

                                   COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                              IN RE KENNETH HICKMAN-BEY


                            On Petition for Writ of Mandamus.



                                   MEMORANDUM OPINION

                 Before Justices Rodriguez, Benavides, and Vela
                       Per Curiam Memorandum Opinion1

        Relator, Kenneth Hickman-Bey, filed a pro se petition for writ of mandamus in the

above cause on August 2, 2010, seeking to compel the District Clerk of Bee County to “file

all pleadings, suits, or instruments properly submitted under the rules of court” and to

“supply relator with a copy of the existing records and all documents on [file] with the Office

of the Bee County District Clerk . . . .” Relator also seeks an order abating the underlying




        1
          See T EX . R. A PP . P. 52.8(d) (“W hen denying relief, the court m ay hand down an opinion but is not
required to do so.”); T EX . R. A PP . P. 47.4 (distinguishing opinions and m em orandum opinions).
lawsuit “until [v]erification can be made of all pleadings filed or not filed.”2

        We do not have jurisdiction to grant the requested relief. This Court does not have

mandamus jurisdiction over district clerks unless it is shown that issuance of the writ is

necessary to enforce our jurisdiction. See TEX . GOV'T CODE ANN . § 22.221(a), (b) (Vernon

2004); In re Washington, 7 S.W.3d 181, 182 (Tex. App.–Houston [1st Dist.] 1999, orig.

proceeding); In re Coronado, 980 S.W.2d 691, 692 (Tex. App.–San Antonio 1998, orig.

proceeding); see also In re Nubine, No. 13-08-507-CV, 2008 Tex. App. LEXIS 6534, at *1

(Tex. App.–Corpus Christi Aug. 27, 2008, orig. proceeding) (per curiam) (mem. op). In the

instant case, relator’s petition for writ of mandamus, which fails to comply with the

requirements of the appellate rules, does not show that a writ of mandamus directed to the

district clerk is necessary to enforce our jurisdiction. See generally TEX . R. APP. P. 52.

        The Court, having examined and fully considered the petition for writ of mandamus,

is of the opinion that we lack jurisdiction to consider this matter. Accordingly, the petition

for writ of mandamus is DISMISSED for want of jurisdiction. See id. 52.8(a).



                                                                    PER CURIAM


Delivered and filed the
11th day of August, 2010.




        2
          Relator further filed a “Motion to Suspend Rules” with his petition for writ of m andam us. Relator’s
“Motion to Suspend Rules” is hereby GRANTED IN PART insofar as relator requests perm ission to file fewer
copies of the petition for writ of m andam us and DENIED IN PART as to all other relief sought therein.

                                                      2